
	

115 SRES 737 ATS: Recognizing the 75th anniversary of the establishment of the United States Cadet Nurse Corps and expressing the appreciation of the Senate for the contribution of the members of the United States Cadet Nurse Corps during World War II. 
U.S. Senate
2018-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 737
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2018
			Mr. King (for himself, Ms. Collins, and Ms. Warren) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 75th anniversary of the establishment of the United States Cadet Nurse Corps and
			 expressing the appreciation of the Senate for the contribution of the
			 members of the United States Cadet Nurse Corps during World War II. 
	
	
 Whereas the personnel requirements of World War II created a shortage of nurses and, by 1942, it was evident that the pace of training for new nurses could not keep up with the demands of the military and civilian populations of the United States;
 Whereas, as nurses vacated positions in hospitals, schools, and welfare agencies to meet the needs of the Armed Forces, an influx of millions of new workers to industrial areas created unprecedented public health challenges, and such challenges were exacerbated by a nursing capacity that was not sufficient to meet the demands of both the Armed Forces and essential civilian services;
 Whereas the Act of June 15, 1943 (57 Stat. 153, chapter 126; commonly known as the Bolton Act), unanimously passed both houses of Congress; Whereas the Bolton Act resulted in the establishment of the United States Cadet Nurse Corps, which was a uniformed service under the direction of the United States Public Health Service and operated from 1943 to 1948;
 Whereas the United States Cadet Nurse Corps was open to minorities, including African Americans and Native Americans, because the Bolton Act included a provision restricting discrimination in the administration of the Act on account of race, creed, or color;
 Whereas enrollment in the United States Cadet Nurse Corps required a commitment to serve for the duration of World War II, with each cadet taking the following pledge: I will dedicate myself now and forever to the triumph of life over death; As a Cadet nurse, I pledge to my country my service in essential nursing for the duration of the war.;
 Whereas an April 1944 memorandum from the Federal Security Agency identified national recognition for rendering a vital war service as a privilege of service in the United States Cadet Nurse Corps; Whereas with more than 120,000 women enrolled in the United States Cadet Nurse Corps by the termination of the program, the United States Cadet Nurse Corps played an important role in overcoming the nursing shortage at military, Federal, and non-Federal hospitals across the United States; and
 Whereas Surgeon General Thomas Parran, appearing before the Committee on Military Affairs of the House of Representatives in January 1945, highlighted the positive contribution of the United States Cadet Nurse Corps to the war effort by stating, We cannot measure what the loss to the country would have been if [the] civilian nursing service had collapsed, any more than we could measure the cost of failure on the Normandy beachheads.: Now, therefore, be it
		
	
 That the Senate— (1)recognizes the 75th anniversary of the formation of the United States Cadet Nurse Corps; and
 (2)expresses appreciation for the vital contribution that the members of the United States Cadet Nurse Corps made to the war effort by filling critical military and essential civilian nursing positions during the nursing shortage caused by World War II.
			
